DETAILED ACTION
Status of Claims
	Claims 1-16 previously pending.
	Claims 1, 6, 9-12, 14-16 newly amended.
	Claims 17-20 newly added.
	Claims 1-20 currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
	Remarks filed 11/10/22 have been fully considered.
	Amendments to claims 1, 9 do not overcome rejections under 35 USC 112(b). See updated rejection below.
Applicant’s arguments with respect to the rejections of claim(s) 1-16 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a relevant frequency domain” and “an irrelevant frequency domain” in the fourth limitation. It is unclear whether these are the same as the “relevant and irrelevant frequencies” recited earlier in the same limitation.  The claim further recites “the ambient noise” in the last limitation. There is insufficient antecedent basis for this limitation in the claim.  The claim further recites “power spectral components having likelihood which is above said calculated ambient noise level.” It is unclear how the power spectral components’ likelihood is calculated and how it is compared to a calculated noise level. It appears from the drawings and specifications that the power spectral component, rather than its likelihood, is compared to an ambient noise threshold. Claims 9 and 17 recite similar limitations and are also unclear for at least this reason. Claims 2-8, 10-16, 18-20 rejected as dependent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 9, 11, 14, 16-17, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uehara (US 6,204,803 B1).

Regarding claim 1,
	Uehara teaches:
A method for separating large and small targets from noise in radar IF signals, comprising: 
in response to the transmission of chirp FMCW radar signals modulated in a predetermined modulation speed for a predetermined duration (Fig. 5, [col. 2, lines 1-7] – “In Fig. 5, a transmission electromagnetic wave is FM-modulated by a frequency sweeping bandwidth “B” and a modulation period “Tm.”  While Figs. 4 and 5 are disclosed as conventional activity in the art, they are also used in embodiment 1. See [col. 6, lines 35-65] – “FIG. 4 is a block diagram for showing the conventional on-vehicle radar apparatus. Fig 5 is an explanatory diagram for explaining the calculation of the distance and the relative speed by the conventional on-vehicle radar apparatus… FIG. 1 is a flow chart for representing a process flow operation for calculating a distance between a target object and a radar apparatus according to an embodiment 1, a relative speed (relative velocity) and an angle of this target object. It should be noted that a diagram for showing an arrangement of the radar apparatus is the same as that of FIG. 4.” [col. 9, lines 55-60] – “ a distance, and a relative speed are calculated by way of the above-explained formulae (1) and (2) based upon the frequencies of the remaining spectrums at the previous step S13 (step S14)”)
receiving by a receiver, (Fig. 4 – “receiving antenna”) echo signals being reflected from targets of different size (Fig. 5, [col. 11, lines 33-42] – “reception electromagnetic wave received when the transmission electromagnetic wave is reflected from a target object and returned from the target object”)
down-converting said echo signals by mixing them, by a mixer, with the transmitted signal, thereby obtaining received Intermediate Frequency (IF) signal; (Fig. 4, element 8 IQ detecting mixer; [col. 1, lines 55-60] – “After the electromagnetic 55 wave received by the transmitting/receiving common antenna 5 is amplified by the receiver amplifier 7, the amplified electromagnetic wave is mixed with the electromagnetic wave produced from the oscillator 1 by the IQ detecting mixer”)
sampling, by a sampler, said IF signal both in phase (I-channel) and in quadrature phase (Q-channel); (Fig. 4, element 8 IQ detecting mixer; [col. 3, first para.] – “The IQ components derived from these mixers 81 and 82 are sampled by the A/D converter 11.”)
performing, by a processor, Fourier transform ([col. 3, first para] – “the I component and the Q component are processed as a real number portion and an imaginary 20 number portion by the complex FFT processing operation.”) that returns the amplitude and phase ([col. 5, lines 34-40] – “signal converting means for converting an output signal of a receiving means 35 for performing an IQ phase detection into data indicated by a relationship between a frequency and an amplitude level of this output signal, from which a frequency spectrum is revealed;”) at relevant and irrelevant frequencies on the received IF signal ([col. 5, lines 39-41] – “if there are one pair of spectrums having positive and negative 40 peak values of amplitude levels”) and obtaining power spectral components that belong to a relevant frequency domain, ([col. 5, lines 34-40] – “signal converting means for converting an output signal of a receiving means 35 for performing an IQ phase detection into data indicated by a relationship between a frequency and an amplitude level of this output signal, from which a frequency spectrum is revealed;” Power component results from amplitude component) associated with an echo signal reflected from a real target along with corresponding power spectral components that belong to an irrelevant frequency domain (Fig. 7; [col. 7, first para.] – “the reception energy is subdivided into two spectrums (spectra), namely a true spectrum and a false spectrum.”)
classifying spectral power components at the irrelevant frequencies domain and at the relevant frequencies domain; (Fig. 7; [col. 7, first para.] – “the reception energy is subdivided into two spectrums (spectra), namely a true spectrum and a false spectrum.”)
calculating, by said processor, the distribution function and level of the ambient noise in said irrelevant frequency domain, using data from the amplitude values of the irrelevant frequency domain; and ([col. 9, lines 25-26] – “noise floor corresponds to an average value of an amplitude level in a noise portion, and an abscissa shown in FIG. 6 corresponds to the level of the noise floor. Also, the threshold levels are separately set to the respective phases. Alternatively, since the noise level is equal to each other even in any phases, an average value of these separately set noise levels is calculated. Then, the averaged noise level may be used as the noise floor” Noise levels / floor calculated across all detected frequencies, therefore noise levels / floor are calculated using data from the irrelevant frequency domain.)
detecting targets represented by a set of consequent relevant frequencies, by comparing the power spectral component at each relevant frequency to the calculated noise level and identifying power spectral components having likelihood which is above said calculated ambient noise level ([col. 9, lines 38-44] – “Next, a noise component is removed by extracting both a frequency of a spectrum and a peak value of an amplitude level higher than the threshold level (step S11). Then, a pair of spectrums whose positive/negative frequency symbols are inverted are sought with respect to the extracted frequency and the extracted peak value (step S12).”)

Regarding claim 2,
Uehara teaches the invention as claimed and discussed above.
Uehara further teaches:  
The method according to claim 1, wherein the radar signals are modulated using Linear Frequency Modulation (LFM).  (Fig. 5, [col. 2, first para] – “In FIG. 5, a transmission electromagnetic wave is FM-modulated by a frequency sweeping bandwidth "B" and a modulation period "Tm".”, [col. 1, third para] – “signal processing apparatus 12 outputs a linear voltage signal for an FM modulation”)

Regarding claim 5,
Uehara teaches the invention as claimed and discussed above.
Uehara further teaches: 
The method according to claim 1, wherein the modulation speed is determined to be sufficiently large, to guarantee that the frequency of the targets in the IF signal will have the same sign as of the modulation speed.  (Figs. 5, 6 – “FFT result is positive when frequency is increased, FFT result is negative when frequency is decreased.”)

Regarding claim 6,
Uehara teaches the invention as claimed and discussed above.
Uehara further teaches:
A method according to claim 1, wherein the targets are selected from the group of: walls; ground.  (Fig. 5, [col. 11, lines 33-42] – “reception electromagnetic wave received when the transmission electromagnetic wave is reflected from a target object and returned from the target object” Examiner notes that a target selected from the group consisting of walls and ground is, under the broadest reasonable interpretation, any obstacle.  The detector does not know whether the target is a wall or ground.)

Regarding claim 9, 
Uehara teaches:
The system for separating targets and clutter from noise in radar IF signals, comprising: 
a receiver (Fig. 4 – “receiving antenna”) for receiving echo signals being reflected from targets of different size, (Fig. 5, [col. 11, lines 33-42] – “reception electromagnetic wave received when the transmission electromagnetic wave is reflected from a target object and returned from the target object”) in response to the transmission of chirp FMCW radar signals, modulated in a predetermined modulation speed for a predetermined duration, (Fig. 5, [col. 2, lines 1-7] – “In Fig. 5, a transmission electromagnetic wave is FM-modulated by a frequency sweeping bandwidth “B” and a modulation period “Tm.”  While Figs. 4 and 5 are disclosed as conventional activity in the art, they are also used in embodiment 1. See [col. 6, lines 35-65] – “FIG. 4 is a block diagram for showing the conventional on-vehicle radar apparatus. Fig 5 is an explanatory diagram for explaining the calculation of the distance and the relative speed by the conventional on-vehicle radar apparatus… FIG. 1 is a flow chart for representing a process flow operation for calculating a distance between a target object and a radar apparatus according to an embodiment 1, a relative speed (relative velocity) and an angle of this target object. It should be noted that a diagram for showing an arrangement of the radar apparatus is the same as that of FIG. 4.” [col. 9, lines 55-60] – “ a distance, and a relative speed are calculated by way of the above-explained formulae (1) and (2) based upon the frequencies of the remaining spectrums at the previous step S13 (step S14)”)
a mixer for down-converting said echo signals by mixing them with the transmitted signal, thereby obtaining received Intermediate Frequency (IF) signal; (Fig. 4, element 8 IQ detecting mixer; [col. 1, lines 55-60] – “After the electromagnetic 55 wave received by the transmitting/receiving common antenna 5 is amplified by the receiver amplifier 7, the amplified electromagnetic wave is mixed with the electromagnetic wave produced from the oscillator 1 by the IQ detecting mixer”)
a sampler for sampling said IF signal both in phase (I -channel) and in quadrature phase (Q -channel); (Fig. 4, element 8 IQ detecting mixer; [col. 3, first para.] – “The IQ components derived from these mixers 81 and 82 are sampled by the A/D converter 11.”)
a processor for: 
performing a Fourier transform ([col. 3, first para] – “the I component and the Q component are processed as a real number portion and an imaginary 20 number portion by the complex FFT processing operation.”) that returns the amplitude and phase ([col. 5, lines 34-40] – “signal converting means for converting an output signal of a receiving means 35 for performing an IQ phase detection into data indicated by a relationship between a frequency and an amplitude level of this output signal, from which a frequency spectrum is revealed;”) at relevant and irrelevant frequencies, on the received IF signal ([col. 5, lines 39-41] – “if there are one pair of spectrums having positive and negative 40 peak values of amplitude levels”)  and obtaining power spectral components , ([col. 5, lines 34-40] – “signal converting means for converting an output signal of a receiving means 35 for performing an IQ phase detection into data indicated by a relationship between a frequency and an amplitude level of this output signal, from which a frequency spectrum is revealed;” Power component results from amplitude component) that belong to a relevant frequency domain, associated with an echo signal reflected from a real target, along with corresponding power spectral components that belong to an irrelevant, opposite frequency domain; (Fig. 7; [col. 7, first para.] – “the reception energy is subdivided into two spectrums (spectra), namely a true spectrum and a false spectrum.”)
classifying spectral power components at the irrelevant frequencies domain and at the relevant frequencies domain; (Fig. 7; [col. 7, first para.] – “the reception energy is subdivided into two spectrums (spectra), namely a true spectrum and a false spectrum.”)
calculating the distribution function and the ambient noise level in said irrelevant frequency domain, using data from the amplitude values of the irrelevant frequency domain; and ([col. 9, lines 25-26] – “noise floor corresponds to an average value of an amplitude level in a noise portion, and an abscissa shown in FIG. 6 corresponds to the level of the noise floor. Also, the threshold levels are separately set to the respective phases. Alternatively, since the noise level is equal to each other even in any phases, an average value of these separately set noise levels is calculated. Then, the averaged noise level may be used as the noise floor” Noise levels / floor calculated across all detected frequencies, therefore noise levels / floor are calculated using data from the irrelevant frequency domain.)
detecting targets represented by a set of consequent relevant frequencies, by comparing the power spectral component at each relevant frequency to the calculated noise level and identifying power spectral components having likelihood above said calculated ambient noise level ([col. 9, lines 38-44] – “Next, a noise component is removed by extracting both a frequency of a spectrum and a peak value of an amplitude level higher than the threshold level (step S11). Then, a pair of spectrums whose positive/negative frequency symbols are inverted are sought with respect to the extracted frequency and the extracted peak value (step S12).”)

Regarding claim 11,
Uehara teaches the invention as claimed and discussed above.
Uehara further teaches:  
The system according to claim 9, wherein the radar signals are modulated using Linear Frequency Modulation (LFM).  (Fig. 5, [col. 2, first para] – “In FIG. 5, a transmission electromagnetic wave is FM-modulated by a frequency sweeping bandwidth "B" and a modulation period "Tm".”, [col. 1, third para] – “signal processing apparatus 12 outputs a linear voltage signal for an FM modulation”)

Regarding claim 14,
Uehara teaches the invention as claimed and discussed above.
Uehara further teaches: 
The system according to claim 9, wherein the modulation speed is determined to be sufficiently large, to guarantee that the frequency of the IF signal will have the same sign as of the modulation speed.  (Figs. 5, 6 – “FFT result is positive when frequency is increased, FFT result is negative when frequency is decreased.”)

Regarding claim 16,
Uehara teaches the invention as claimed and discussed above.
Uehara further teaches: 
The system according to claim 9, in which the sampler comprises an ADC. (Fig. 4, element 8 IQ detecting mixer; [col. 3, first para.] – “The IQ components derived from these mixers 81 and 82 are sampled by the A/D converter 11.”)
Regarding claim 17, 
Uehara teaches:
A method for separating targets from noise in radar IF signals, comprising: 
receiving echo signals reflected from multiple targets  (Fig. 5, [col. 11, lines 33-42] – “reception electromagnetic wave received when the transmission electromagnetic wave is reflected from a target object and returned from the target object”) at a receiver (Fig. 4 – “receiving antenna”)  in response to transmission of modulated chirp FMCW radar signals; (Fig. 5, [col. 2, lines 1-7] – “In Fig. 5, a transmission electromagnetic wave is FM-modulated by a frequency sweeping bandwidth “B” and a modulation period “Tm.”  While Figs. 4 and 5 are disclosed as conventional activity in the art, they are also used in embodiment 1. See [col. 6, lines 35-65] – “FIG. 4 is a block diagram for showing the conventional on-vehicle radar apparatus. Fig 5 is an explanatory diagram for explaining the calculation of the distance and the relative speed by the conventional on-vehicle radar apparatus… FIG. 1 is a flow chart for representing a process flow operation for calculating a distance between a target object and a radar apparatus according to an embodiment 1, a relative speed (relative velocity) and an angle of this target object. It should be noted that a diagram for showing an arrangement of the radar apparatus is the same as that of FIG. 4.” [col. 9, lines 55-60] – “ a distance, and a relative speed are calculated by way of the above-explained formulae (1) and (2) based upon the frequencies of the remaining spectrums at the previous step S13 (step S14)”)
downconverting said echo signals by mixing them via a mixer with the transmitted signal to generate a received intermediate frequency (IF) signal; (Fig. 4, element 8 IQ detecting mixer; [col. 1, lines 55-60] – “After the electromagnetic 55 wave received by the transmitting/receiving common antenna 5 is amplified by the receiver amplifier 7, the amplified electromagnetic wave is mixed with the electromagnetic wave produced from the oscillator 1 by the IQ detecting mixer”)
sampling via a sampler said IF signal both in phase and quadrature phase to generate I channel and Q channel signals, respectively; (Fig. 4, element 8 IQ detecting mixer; [col. 3, first para.] – “The IQ components derived from these mixers 81 and 82 are sampled by the A/D converter 11.”)
performing via a processor a Fourier transform on the received IF signal ([col. 3, first para] – “the I component and the Q component are processed as a real number portion and an imaginary 20 number portion by the complex FFT processing operation.”) to generate amplitude and phase ([col. 5, lines 34-40] – “signal converting means for converting an output signal of a receiving means 35 for performing an IQ phase detection into data indicated by a relationship between a frequency and an amplitude level of this output signal, from which a frequency spectrum is revealed;”) at relevant and irrelevant frequencies ([col. 5, lines 39-41] – “if there are one pair of spectrums having positive and negative 40 peak values of amplitude levels”) including power spectral components ([col. 5, lines 34-40] – “signal converting means for converting an output signal of a receiving means 35 for performing an IQ phase detection into data indicated by a relationship between a frequency and an amplitude level of this output signal, from which a frequency spectrum is revealed;” Power component results from amplitude component associated with echo signals reflected from real targets in a relevant frequency domain and power spectral components associated with ambient noise in an irrelevant frequency domain; (Fig. 7; [col. 7, first para.] – “the reception energy is subdivided into two spectrums (spectra), namely a true spectrum and a false spectrum.”)
calculating via said processor an ambient noise threshold from the results of said Fourier transform in said irrelevant frequency domain; ([col. 9, lines 25-26] – “noise floor corresponds to an average value of an amplitude level in a noise portion, and an abscissa shown in FIG. 6 corresponds to the level of the noise floor. Also, the threshold levels are separately set to the respective phases. Alternatively, since the noise level is equal to each other even in any phases, an average value of these separately set noise levels is calculated. Then, the averaged noise level may be used as the noise floor” Noise levels / floor calculated across all detected frequencies, therefore noise levels / floor are calculated using data from the irrelevant frequency domain.) and 
detecting targets by comparing the power spectral component at each relevant frequency to the ambient noise threshold and identifying power spectral components having a likelihood above the ambient noise threshold. ([col. 9, lines 38-44] – “Next, a noise component is removed by extracting both a frequency of a spectrum and a peak value of an amplitude level higher than the threshold level (step S11). Then, a pair of spectrums whose positive/negative frequency symbols are inverted are sought with respect to the extracted frequency and the extracted peak value (step S12).”)

Regarding claim 20, 
Uehara teaches the invention as claimed and discussed above.
Uehara teaches:
The method according to claim 17, further comprising re-calculating said ambient noise level in response to changing ambient noise conditions. (Fig. 1 – step S10 occurs for each measurement and will therefore change as ambient noise conditions change)	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehara as applied to claims 1 or 9 above and in view of Subburaj et al. (US 2018/0074168 A1; hereinafter “Subburaj”).

Regarding claim 3, 
Uehara teaches the invention as claimed and discussed above.
Uehara does not teach:
The method according to claim 1, wherein a carrier frequency of the radar signal is 24GHz with a bandwidth of 250 MHz. 

Subburaj teaches:
a carrier frequency of the radar signal is 24GHz with a bandwidth of 250 MHz.   ([0056] – “In various embodiments, the instantaneous frequency are optionally cycled between 76 GHz to 77 GHz, 77 GHz to 81 GHz, or 24 to 24.5 GHz (including any of the respective sub-bands of these ranges) at an increase slope selected from a value of 0.1 through 100 MHz/micro-second”; [0088] – “40 micro-second duration”; Selecting 24GHz instantaneous frequency and increase slope 6.25MHz/micro-second from the given parameters would yield 250MHz bandwidth.)

Teaching in the prior art would have led one of ordinary skill to combine Subburaj’s known technique with Uehara’s known product to arrive at the claimed invention.  Such a finding is proper because (1) there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings. Uehara teaches a base device which modulates frequency by sweeping across a bandwidth (see col. 2, para 1). Uehara further discloses Fig. 5, which depicts LFM. Subburaj teaches specific modulation parameters for LFM; (2) there was a reasonable expectation of success; and (3) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 4, 
Uehara teaches the invention as claimed and discussed above.
Uehara further teaches:
The method according to claim 1, wherein a carrier frequency of the radar signal is 77GHz ([col. 2, lines 49-50] – “carrier wave (if a basic frequency of a carrier wave is defined as f0= 77 GHz, then a wavelength is given as A=4.0xl0-3 m)”)   (lined through limitation corresponds to element not taught by reference) 

Subburaj teaches:
A carrier frequency of the radar signal is 77 GHz with a bandwidth of 1 GHz ([0056] – “In various embodiments, the instantaneous frequency are optionally cycled between 76 GHz to 77 GHz, 77 GHz to 81 GHz, or 24 to 24.5 GHz (including any of the respective sub-bands of these ranges) at an increase slope selected from a value of 0.1 through 100 MHz/micro-second”; [0088] – “40 micro-second duration”; Selecting 77GHz instantaneous frequency and increase slope 25MHz/micro-second from the given parameters would yield 1GHz bandwidth.)

Teaching in the prior art would have led one of ordinary skill to combine Subburaj’s known technique with Uehara’s known product to arrive at the claimed invention.  Such a finding is proper because (1) there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings. Uehara teaches a base device which modulates frequency by sweeping across a bandwidth (see col. 2, para 1). Uehara further discloses Fig. 5, which depicts LFM. Subburaj teaches specific modulation parameters for LFM; (2) there was a reasonable expectation of success; and (3) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 12,
Uehara teaches the invention as claimed and discussed above.
Uehara does not teach:
The system according to claim 9, wherein a carrier frequency of the radar signal is 24GHz with a bandwidth of 250 MHz.  

Subburaj teaches:
a carrier frequency of the radar signal is 24GHz with a bandwidth of 250 MHz.  ([0056] – “In various embodiments, the instantaneous frequency are optionally cycled between 76 GHz to 77 GHz, 77 GHz to 81 GHz, or 24 to 24.5 GHz (including any of the respective sub-bands of these ranges) at an increase slope selected from a value of 0.1 through 100 MHz/micro-second”; [0088] – “40 micro-second duration”; Selecting 24GHz instantaneous frequency and increase slope 6.25MHz/micro-second from the given parameters would yield 250MHz bandwidth.)

Teaching in the prior art would have led one of ordinary skill to combine Subburaj’s known technique with Uehara’s known product to arrive at the claimed invention.  Such a finding is proper because (1) there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings. Uehara teaches a base device which modulates frequency by sweeping across a bandwidth (see col. 2, para 1). Uehara further discloses Fig. 5, which depicts LFM. Subburaj teaches specific modulation parameters for LFM; (2) there was a reasonable expectation of success; and (3) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 13, 
Uehara teaches the invention as claimed and discussed above.
Uehara further teaches:
The system according to claim 9, wherein a carrier frequency of the radar signal is 77GHz ([col. 2, lines 49-50] – “carrier wave (if a basic frequency of a carrier wave is defined as f0= 77 GHz, then a wavelength is given as A=4.0xl0-3 m)”) 

Subburaj teaches:
a carrier frequency of the radar signal is 77GHz with a bandwidth of 1 GHZ.  ([0056] – “In various embodiments, the instantaneous frequency are optionally cycled between 76 GHz to 77 GHz, 77 GHz to 81 GHz, or 24 to 24.5 GHz (including any of the respective sub-bands of these ranges) at an increase slope selected from a value of 0.1 through 100 MHz/micro-second”; [0088] – “40 micro-second duration”; Selecting 77GHz instantaneous frequency and increase slope 25MHz/micro-second from the given parameters would yield 1GHz bandwidth.)

Teaching in the prior art would have led one of ordinary skill to combine Subburaj’s known technique with Uehara’s known product to arrive at the claimed invention.  Such a finding is proper because (1) there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings. Uehara teaches a base device which modulates frequency by sweeping across a bandwidth (see col. 2, para 1). Uehara further discloses Fig. 5, which depicts LFM. Subburaj teaches specific modulation parameters for LFM; (2) there was a reasonable expectation of success; and (3) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Allowable Subject Matter
Claims 7-8, 10, 15, 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if amended to overcome rejections under 35 USC 112(b) and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Uehara (US 6,204,803 B1) and Ando (US 2012/0112955 A1) neither teach nor fairly render obvious the combinations set forth in claims 7-8 10, 15, 18-19. See analysis regarding claim 7 below. Claims 10, 18 recite similar limitations to claim 7 and are also indicated as allowable subject matter for similar reasons. See analysis regarding claim 8 below. Claims 15, 19 recite similar limitations to claim 8 and are also indicated as allowable subject matter for similar reasons.
	
Regarding claim 7,
Uehara teaches the invention as claimed and discussed above.
Uehara does not teach the additional features of the claim.
Ando teaches:
A method according to claim 1, wherein the noise level in the relevant frequency domain is estimated by calculating, for each frequency component in said relevant frequency domain, the maximum amplitude value of a window of N samples around its corresponding frequency component (Fig. 4; [0077-78] – “The low-frequency region and the high-frequency region are combined and stored as an actual noise shape data for one of the receiver channels CH1 to CHn through which the data samples have been derived and frequency-analyzed or fast Fourier-transformed in step 310… the routine proceeds to step S350 wherein all sets of the actual noise shape data, as acquired through all the receiver channels CH1 to CHn, are averaged with respect to each frequency ( e.g., each frequency BIN) to derive channel-averaged noise shape data”)   (lined through limitation corresponds to element not taught by reference) 

Regarding claim 8,
Uehara teaches the invention as claimed and discussed above.
Uehara does not teach the additional features of the claim.

Ando teaches:  
A method according to claim 1, wherein the estimation of the noise level in the relevant frequency domain is estimated by calculating the Probability Density Function (PDF) of (the noise (Fig. 4; [0077-78] – “The low-frequency region and the high-frequency region are combined and stored as an actual noise shape data for one of the receiver channels CH1 to CHn through which the data samples have been derived and frequency-analyzed or fast Fourier-transformed in step 310… the routine proceeds to step S350 wherein all sets of the actual noise shape data, as acquired through all the receiver channels CH1 to CHn, are averaged with respect to each frequency ( e.g., each frequency BIN) to derive channel-averaged noise shape data”)   (lined through limitation corresponds to element not taught by reference) 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANA CROSS/Examiner, Art Unit 3648      

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648